Case 1:20-cv-21859-CMA Document 6 Entered on FLSD Docket 05/06/2020 Page 1 of 2



                                                       COURT
                                 UNITED STATE DISTRICTFLORIDA
                                                    OF
                                SOUTHERN DISTRICT N
                                        MIAMI DIV ISIO

                                           “IN ADMIRALTY”

                                         CASE NO.: 20cv21859

 In the Matter of the Complaint for Exoneration
 from or Limitation of Liability by Jose Garcia,
 as owner of the 2019 40’ Beneteau Motor
 Yacht bearing Hull Identification No.
 BENER159L819,

       Petitioner.
 ___________________________________/


                    NOTICE TO CLAIMANTS OF COMPLAINT FOR
                 EXONERATION FROM OR LIMITATION OF LIABILITY

        Notice is given that the above-named Petitioner, JOSE GARCIA, has filed a Complaint,

 pursuant to 46 U.S.C. §30505 et. seq. for exoneration from or limitation of liability for all claims

 for any damages or injuries, arising out of or occurring as a result of an incident involving the

 2019 40’ Beneteau Motor Yacht bearing Hull Identification Number BENER159L819 on the

 navigable waters of the Miami River in Miami-Dade County, Florida, on or about March 8,

 2020, as more fully described in the Complaint.

        All persons having such claims must file their respective claims, as provided in

 Supplemental Rule F of the Supplemental Rules for Certain Admiralty and Maritime Claims of

 the Federal Rules of Civil Procedure, with the Clerk of this Court at the United States District

 Courthouse for the Southern District of Florida, 400 North Miami Avenue Miami, FL 33128 and

 must serve a copy thereof on attorneys for Petitioner on or before the 18th day of June, 2020 or

 be defaulted.
Case
 Case1:20-cv-21859-CMA
      1:20-cv-21859-CMA Document
                         Document1-3
                                  6 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                     Docket05/06/2020
                                                            05/04/2020 Page
                                                                        Page22ofof22



         If any claimant desires to contest either the right to Exoneration From or the right to

  Limitation of Liability he shall file and serve on the attorneys for Petitioner an answer to the

  complaint on or before the aforesaid date unless his claim has included an answer, so designated,

  or be defaulted.

         DATED this 6___ day of _____May_________, 2020.




                                                      ___________________________________
                                                                 C.Quinones
                                                      Clerk of Court

  cc:    Craig P. Liszt, Esq.
         Horr, Novak & Skipp, P.A.
         Attorneys for Petitioner
         Two Datran Center, Suite 1700
         9130 South Dadeland Blvd.
         Miami, Florida 33156
         Telephone: 305-670-2525
         Facsimile: 305-670-2526
